******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    CHESTNUT POINT REALTY, LLC v. TOWN
            OF EAST WINDSOR
                (SC 19554)
   Rogers, C. J., and Palmer, Eveleigh, Robinson and Mullins, Js.*
    Argued October 18, 2016—officially released January 24, 2017

  Daniel J. Klau, with whom, on the brief, was Jona-
than M. Starble, for the appellant (plaintiff).
  Richard C. Robinson, with whom were Laura A.
Cardillo and, on the brief, Joshua A. Hawks-Ladds, for
the appellee (defendant).
                         Opinion

   ROGERS, C. J. The statutory right to appeal from an
assessment of real property by a municipal board of
assessment appeals is conditioned on the property
owner ‘‘mak[ing] application’’ to the Superior Court
within two months of the date the board mails notice of
its action. See General Statutes § 12-117a. The question
presented by this case is whether, for purposes of this
limitation period, such application is made upon the
filing of the required appeal documents in the Superior
Court, or rather, when those appeal documents have
been served upon the taxing municipality. The plaintiff,
Chestnut Point Realty, LLC, appeals from the judgment
of the Appellate Court affirming the trial court’s dis-
missal of its municipal tax appeal due to untimeliness.1
Chestnut Point Realty, LLC v. East Windsor, 158 Conn.
App. 565, 575, 119 A.3d 1229 (2015). The plaintiff claims
that, under the plain language of § 12-117a, its appeal
was timely commenced upon the filing of its appeal
documents in the Superior Court, even though the
appeal was not served on the defendant, the town of
East Windsor (town), until a date beyond the expiration
of the two month appeal period. We disagree and,
accordingly, affirm the judgment of the Appellate
Court.2
  The following procedural history is relevant. The
plaintiff owns real property in the town. After the prop-
erty was assessed for purposes of the October 1, 2012
grand list, the plaintiff appealed to the Board of Assess-
ment Appeals of the Town of East Windsor (board) to
request a reduction in the property’s assessed value.
On April 29, 2013, the board denied that request and,
on May 1, 2013, the town’s assessor mailed notice of
the board’s decision to the plaintiff.
   On June 28, 2013, the plaintiff filed a complaint in
the Superior Court alleging that the property had been
overvalued. The complaint was accompanied by a cita-
tion and recognizance and bore a return date of July 23,
2013. On July 10, 2013, a marshal served the complaint,
citation and recognizance on the town. On July 17, 2013,
the marshal filed the return of service with the court.
On August 14, 2013, the town filed a motion to dismiss
the appeal, arguing that the trial court lacked subject
matter jurisdiction because the plaintiff did not serve
the appeal papers on the town within the two month
period allotted by § 12-117a. After a hearing, the court
granted the town’s motion and dismissed the appeal.
   The plaintiff thereafter appealed from the dismissal
of its appeal to the Appellate Court. The Appellate Court
agreed with the trial court that the appeal was untimely
pursuant to § 12-117a because the plaintiff did not serve
the town within two months of the date that the board
had mailed notice of its decision denying a change to
the assessment of the plaintiff’s property. Id. In support
of its decision, the Appellate Court relied on the plain
language of § 12-117a, case law governing the com-
mencement of a civil action, public policy considera-
tions and a number of consistent holdings of the
Superior Court to which, the Appellate Court reasoned,
the legislature presumably had acquiesced. Id., 569–74.
This appeal followed.
   The plaintiff claims that the Appellate Court improp-
erly interpreted § 12-117a to require the dismissal of its
appeal as untimely. In the plaintiff’s view, § 12-117a
clearly and unambiguously provides that an appeal that
is filed with the Superior Court within the two month
appeal period is timely, even if service of the appeal
on the town occurs after the two month period has run.
The town, in response, contends that the statute clearly
and unambiguously provides that the appeal, to be
timely, must be served within two months of the board’s
notice. We disagree with the parties that the text of § 12-
117a clearly and unambiguously answers the question
before us. We conclude, after a thorough examination
of the relevant interpretive sources, that the town’s
construction of the statute is the correct one. Accord-
ingly, the Appellate Court properly upheld the dismissal
of the plaintiff’s appeal as untimely.
    We begin with the standard of review and well estab-
lished general principles. This case presents a question
of statutory construction, an issue of law over which
we exercise plenary review. Cales v. Office of Victim
Services, 319 Conn. 697, 701, 127 A.3d 154 (2015). In
determining the meaning of a statute, we look first to
the text of the statute and its relationship to other
statutes. General Statutes § 1-2z. If the text of the statute
is not plain and unambiguous, we may consider extra-
textual sources of information such as the statute’s
‘‘legislative history and circumstances surrounding its
enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and [common-law] principles governing the same gen-
eral subject matter . . . .’’ (Internal quotation marks
omitted.) Doe v. Boy Scouts of America Corp., 323 Conn.
303, 332, 147 A.3d 104 (2016). Our fundamental objective
is to ascertain the legislature’s intent. Id.
  The right to appeal a municipal property tax assess-
ment, like other administrative appeals, derives from
statute. Atchison v. Newtown, 2 Conn. Supp. 142, 144
(1935) (‘‘[t]he entire subject of appeals from assessment
of property for purposes of taxation is statutory in ori-
gin’’). ‘‘[A] statutory right to appeal may be taken advan-
tage of only by strict compliance with the statutory
provisions by which it is created . . . including the
time periods prescribed in which to appeal.’’ (Citation
omitted; internal quotation marks omitted.) Reardon v.
Zoning Board of Appeals, 311 Conn. 356, 366, 87 A.3d
1070 (2014). ‘‘Such provisions are mandatory, and, if
not complied with, the appeal is subject to dismissal.’’
(Internal quotation marks omitted.) Citizens Against
Pollution Northwest, Inc. v. Connecticut Siting Coun-
cil, 217 Conn. 143, 152, 584 A.2d 1183 (1991). Conse-
quently, a property owner who wishes to challenge an
assessment must follow the required procedures within
the time period allotted and, if he fails to do so, he
forfeits the right to pursue the available statutory reme-
dies. Danbury v. Dana Investment Corp., 249 Conn. 1,
12–15, 730 A.2d 1128 (1999).
   We begin by examining the statutory text. Section
12-117a provides in relevant part: ‘‘Any person . . .
claiming to be aggrieved by the action of the board of
tax review or the board of assessment appeals, as the
case may be, in any town or city may, within two
months from the date of the mailing of notice of such
action, make application, in the nature of an appeal
therefrom . . . to the superior court for the judicial
district in which such town or city is situated, which
shall be accompanied by a citation to such town or
city to appear before said court. Such citation shall be
signed by the same authority and such appeal shall be
returnable at the same time and served and returned
in the same manner as is required in case of a summons
in a civil action. . . .’’ (Emphasis added.) In the plain-
tiff’s view, the phrase ‘‘make application’’ is synony-
mous with the word ‘‘file,’’ and, therefore, the statute
clearly and unambiguously provides that, to meet the
statutory deadline, an aggrieved taxpayer is required
only to file its appeal papers with the Superior Court
within the two month period. To the town, the statute,
by requiring service and return in the same manner as
for civil actions, is equally clear and provides, instead,
that service on the town must be effected within the two
month period. After close examination of the statutory
language, we are unable to agree with either party that
it is clear and unambiguous.
   Simply put, the statute does not provide that an
aggrieved party must ‘‘file’’ its application with the court
within two months, as it easily could have, and it is not
otherwise apparent that the terminology used instead,
‘‘make application,’’ is equivalent. Compare, e.g., Gen-
eral Statutes § 4-183 (providing, in subsection [a] that
person aggrieved by final decision of administrative
agency ‘‘may appeal to the Superior Court,’’ and, in
subsection [c], that, ‘‘within forty-five days’’ of one of
various triggering events, ‘‘a person appealing as pro-
vided in this section shall . . . [among other require-
ments] file the appeal with the clerk of the superior
court’’ [emphasis added]). Moreover, although § 12-
117a indicates that service and return of the appeal
should proceed in accordance with the service and
return requirements governing civil actions generally,
it is silent as to when, in relation to the challenged
board decision, the service of process must occur. Com-
pare, e.g., General Statutes (Supp. 2016) § 8-8 (b) (pro-
viding that person aggrieved by decision of zoning entity
‘‘may take an appeal to the superior court’’ and that
‘‘[t]he appeal shall be commenced by service of process
. . . within fifteen days from the date that notice of
the decision was published as [statutorily] required’’
[emphasis added]). Finally, although § 12-117a requires
a property owner to ‘‘make application’’ to the court
within two months, it does not state explicitly what,
exactly, that phrase contemplates. Compare General
Statutes § 12-242kk (a) (providing that, ‘‘within one hun-
dred eighty days’’ after receiving condemnation notice
and damages assessment, property owner ‘‘may make
application to the superior court’’ for review, and that
‘‘[s]uch application shall be made by serving a condem-
nation appeal consisting of [various documents] . . .
upon the [Secretary of the Office of Policy and Manage-
ment] within the time limitation prescribed in this sec-
tion’’). Because the text of § 12-117a is unclear, we turn
to an examination of related statutes for guidance.
   Title 12 of the General Statutes, governing taxation,
is replete with provisions allowing taxpayers to seek
review in the Superior Court if they are dissatisfied
with various decisions entrusted to taxing authorities
or other officials.3 The structure of these statutes is
highly consistent. Each one begins by providing a right
to review4 before a particular judicial tribunal, within
a specified time frame following the decision to be
reviewed, and requires that the taxpayer include a cita-
tion to summon the official or agency to the proceed-
ings. Each statute thereafter proceeds to explain, as
does § 12-117a, that the ‘‘citation shall be signed by the
same authority and such appeal shall be returnable at
the same time and served and returned in the same
manner as is required in case of a summons in a civil
action.’’ In most cases, these various statutes further
provide that the appellant is required to provide a prose-
cution bond or recognizance, and that the appeal will
be heard promptly as a preferred case.
   We discern from these remarkably similar provisions
a legislative intent to achieve uniformity in procedure
across all of the various types of tax appeals. It is further
suggested, by the consistent incorporation of service
and return provisions governing civil actions generally,
that the legislature intended tax appeals to be treated,
at least as to commencement, similarly to such actions.
Nevertheless, the statutes authorizing other types of
tax appeals, similar to § 12-117a, are silent in regard to
whether it is the filing of the appeal in the Superior
Court, or rather, the service of that appeal upon the
defendant, that must be accomplished within the statu-
tory appeal period. See footnote 3 of this opinion.
Because our examination of these related statutes does
not answer the question before us, we conclude that
§ 12-117a is ambiguous as to what, exactly, is required
to occur within two months of the board’s decision
and, accordingly, we look to extratextual sources for
further guidance.
   We turn to the geneology of § 12-117a. The statute,
in various forms, has existed for well over one century,
having first been enacted in 1878. Public Acts 1878, c.
XXXII. It has been the subject of frequent amendment,
in many cases technical, and reorganization of its vari-
ous provisions. Several portions of the statute as it
exists today appeared, as six separate sections, within
the initial public act creating the right to appeal. See
Public Acts 1878, c. XXXII, §§ 1 through 6. The provi-
sions at issue are among them. The six sections of the
initial public act subsequently were codified, with some
rewording and reorganization, into four separate, con-
tiguous statutory sections. See General Statutes (1887
Rev.) §§ 3860 through 3863. Beginning with the 1930
revision of the statutes, these sections were combined
again into a single statutory provision with no subsec-
tions, similar to § 12-117a as it appears today. See Gen-
eral Statutes (1930 Rev.) § 1200. Despite all of this
activity, the portions of the statute at issue, concerning
initiation and service of an appeal, have remained
largely unchanged in substance over time. We discern,
in the various reorganizations of these provisions, with
only minor accompanying changes in their wording, no
apparent intent to change the essence of what they
prescribe. Accordingly, we consider the relevant por-
tions of the statute, as they appeared when originally
enacted, illuminative as to their meaning in § 12-117a
today.
  Chapter XXXII of the 1878 Public Acts provided in
relevant part: ‘‘Section 1. Whenever any person claims
to be aggrieved by the action of the board of relief of
any town, he may make application, in the nature of
an appeal from the doings of such board, to the superior
court of the county in which such town is situate, upon
which application said superior court shall have power
to grant such relief as shall to justice and equity
appertain.
   ‘‘Sec. 2. Said application shall be brought within two
months and not afterward from the time of the action
of the board of relief complained of, and shall be accom-
panied by a citation to said town to appear before said
court in the usual form of citations to bills in equity,
and shall be served in like manner as such citations to
bills in equity are served. . . .’’5 (Emphasis added.)
  Examining the statutory language, as it originally was
arranged, is illuminating in two respects. First, it is clear
that what must occur within the two month limitation
period is that the application ‘‘be brought . . . .’’ Public
Acts 1878, c. XXXII, § 2. Second, when the foregoing
provisions appeared in two separate statutory sections,
the requirement that the application be brought within
two months was decoupled from the requirement that
the appellant ‘‘make application . . . to the superior
court’’; Public Acts 1878, c. XXXII, § 1; thereby breaking
any linguistic link between, on the one hand, the act
of the bringing of an appeal within two months, and,
on the other, the Superior Court as the locus of that act.
This circumstance casts serious doubt on the plaintiff’s
contention that, to be timely, an application merely
must be filed with the court within the prescribed
period.
    As this court previously has explained, ‘‘there is no
substantive distinction between the terms ‘bringing’ an
action and ‘commencing’ an action.’’ Rocco v. Garrison,
268 Conn. 541, 549, 848 A.2d 352 (2004); see also Lacasse
v. Burns, 214 Conn. 464, 476, 572 A.2d 357 (1990) (terms
‘‘ ‘commence’ ’’ and ‘‘ ‘brought’ ’’ are used interchange-
ably to describe initiation of action). Moreover, in Con-
necticut, it has long, frequently and consistently been
held that an action is brought, or commenced, when
the writ is served upon the defendant. See Rocco v.
Garrison, supra, 549; see also General Statutes § 52-
45a; Rana v. Ritacco, 236 Conn. 330, 337–38, 672 A.2d
946 (1996); Hillman v. Greenwich, 217 Conn. 520, 527,
587 A.2d 99 (1991); Lacasse v. Burns, supra, 475; McGaf-
fin v. Roberts, 193 Conn. 393, 401 n.9, 479 A.2d 176
(1984), cert. denied, 470 U.S. 1050, 105 S. Ct. 1747, 84
L. Ed. 2d 813 (1985); Valley Cable Vision, Inc. v. Public
Utilities Commission, 175 Conn. 30, 33, 392 A.2d 485
(1978); Broderick v. Jackman, 167 Conn. 96, 99, 355
A.2d 234 (1974); Seaboard Burner Corp. v. DeLong, 145
Conn. 300, 303, 141 A.2d 642 (1958); Consolidated Motor
Lines, Inc. v. M & M Transportation Co., 128 Conn.
107, 109, 20 A.2d 621 (1941). Several of this court’s
decisions so holding predate the enactment of chapter
XXXII of 1878 Public Acts by decades. See Sanford v.
Dick, 17 Conn. 213, 215 (1845); Spalding v. Butts, 6
Conn. 28, 30 (1825); Jencks v. Phelps, 4 Conn. 149, 152
(1822); Clark v. Helms, 1 Root (Conn.) 486, 487 (1793).
In light of this well developed body of law holding
that an action is ‘‘brought’’ or ‘‘commenced’’ upon the
service of the writ, we are compelled to conclude that,
when the legislature required an application for relief
from a board’s decision regarding the assessment of
property to ‘‘be brought within two months’’ of the
challenged action, and that it be accompanied by a
citation6 to be served upon the defendant town in the
usual fashion, its intent was that the service of the cita-
tion be accomplished within the statutory time period.
Because the substance of this provision has not changed
since its inception, we conclude that the same rule must
apply today.
  Our conclusion is buttressed by consideration of the
policy reasons underlying the limited period of time
in which an owner can challenge a municipal board’s
assessment of his property for tax purposes. ‘‘The ratio-
nale for this rule is the need on the part of the govern-
ment for fiscal certainty. A municipality, like any
governmental entity, needs to know with reasonable
certainty what its tax base is for each fiscal year, so
that it responsibly can prepare a budget for that year.
See Norwich v. Lebanon, 200 Conn. 697, 710, 513 A.2d
77 (1986) (both [General Statutes §§ 12-117a] and 12-
119 limit to a short period the time within which the
property owner can seek relief under them, and the
purpose of this is undoubtedly to prevent delays in the
ultimate determination of the amounts a municipality
can collect as taxes . . .) . . . .’’7 (Citation omitted;
internal quotation marks omitted.) Danbury v. Dana
Investment Corp., supra, 249 Conn. 15; see also Carbone
v. Zoning Board of Appeals, 126 Conn. 602, 607, 13 A.2d
462 (1940) (‘‘[s]tatutes . . . fixing a rather brief time
in which appeals may be taken to the courts from the
orders and decisions of administrative boards are evi-
dently designed to secure in the public interest a speedy
determination of the issues involved; and to make it
possible to proceed in the matter as soon as the time
to take an appeal has passed if one has not been filed’’).
   A rule providing that service of the appeal, rather than
the filing of the application in court, must be completed
within the two month limitation period most readily
advances the goal of resolving tax appeals expedi-
tiously. If, as the plaintiff claims, the two month time
limitation applied only to the filing of appeal papers in
court, the hearing and resolution of an appeal, at least
in some cases, could be subject to additional delay
when a taxpayer defers effecting service until after the
filing has occurred. The town is correct that the statutes
governing service of process and return thereof neces-
sarily limit the time in which an appeal, once it has
been filed in court, must be served upon the town. See
General Statutes §§ 52-46 through 52-48. Requiring filing
alone to be accomplished by the deadline, however,
would effectively extend that deadline by several
weeks, creating uncertainty and extra burdens for
municipalities. Specifically, instead of a municipality
knowing, definitively, at the end of the two month
period whether an appeal is being pursued because it
has or has not been served, the municipality would
have to wait for some indeterminate time beyond the
deadline to be sure, or attempt to discern whether an
appeal has been filed by accessing court records.
Although the plaintiff attempts to minimize the level of
inconvenience that a holding in its favor would engen-
der, the existence, as we have noted, of dozens of tax
appeal provisions structured identically to § 12-117a;
see footnote 3 of this opinion; suggests otherwise.
   Our interpretation of § 12-117a promotes consistency
between tax appeals and other types of administrative
appeals, a desirable end in itself. See General Statutes
§ 4-183 (c) (requiring filing and service of appeals under
Uniform Administrative Procedure Act within forty-five
days); General Statutes § 8-8 (b) (requiring service of
zoning appeals within fifteen days). It further creates
consistency between tax appeals and other types of
civil actions, which, from the language used in § 12-
117a and other tax appeal provisions, appears to have
been the legislature’s intent.8 Finally, our decision today
confirms the correctness of a large number of trial court
opinions considering the issue and holding, without
exception, that municipal tax appeals are commenced
by service of process on the municipality.9 To the extent
the plaintiff contends that ambiguity in the statute
affected its ability to pursue its appeal in a timely fash-
ion, its argument is refuted by the existence of these
decisions and the ample clarification that they provided.
In sum, because the plaintiff failed to serve its appeal
on the town within the two month limitation period
provided for in § 12-117a, the trial court properly dis-
missed it as untimely, and the Appellate Court properly
affirmed that dismissal.
   The judgment is affirmed.
   In this opinion the other justices concurred.
   * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Rogers and Justices Palmer, Eveleigh and
Robinson, and Judge Mullins. Although Justice Robinson was not present
when the case was argued before the court, he has read the briefs and
appendices, and listened to a recording of the oral argument prior to partici-
pating in this decision.
   1
     We granted the plaintiff’s petition for certification to appeal, limited to
the following question: ‘‘Did the Appellate Court properly conclude that the
plaintiff’s property tax appeal was not timely commenced under . . . § 12-
117a?’’ Chestnut Point Realty, LLC v. East Windsor, 319 Conn. 928, 125
A.3d 203 (2015).
   2
     The plaintiff argues, in the alternative, that even if this court concludes
that a municipal tax appeal is commenced for purposes of the limitations
period when it is served on the taxing municipality, the statutorily mandated
notice of the decision of the Board of Assessment Appeals of the Town of
East Windsor (board); see General Statutes § 12-111 (a); was legally defective
and, therefore, should preclude dismissal of the plaintiff’s appeal on untimeli-
ness grounds. Specifically, that notice incorrectly advised the plaintiff that
appeals from that board ‘‘are to be filed with the Superior Court within two
. . . months of the [b]oard’s action.’’ (Emphasis added.) In the plaintiff’s
view, defective notice amounts to no notice at all, such that the statutory
limitation period is yet to begin running. See, e.g., Trap Falls Realty Holding
Ltd. Partnership v. Board of Tax Review, 29 Conn. App. 97, 104, 612 A.2d
814 (when board of tax review sent notice to taxpayer at address of subject
property, instead of to taxpayer’s duly appointed agent at his specified
business address, running of limitation period was not triggered), cert.
denied, 224 Conn. 911, 617 A.2d 170 (1992).
   We reject this claim for multiple reasons. First, it was argued for the first
time in the plaintiff’s reply brief, depriving the town of a full opportunity
to respond to it. See SS-II, LLC v. Bridge Street Associates, 293 Conn. 287,
302, 977 A.2d 189 (2009). Second, it was not raised in the proceedings before
the trial court and, to the extent it invokes principles of estoppel, it depends
on factual findings that this court is not competent to make, in particular,
that the plaintiff actually relied on the misleading notice rather than its own
interpretation of § 12-117a. See Middlesex Mutual Assurance Co. v. Walsh,
218 Conn. 681, 699, 590 A.2d 957 (1991). Finally, Trap Falls Realty Holding
Ltd. Partnership v. Board of Tax Review, supra, 29 Conn. App. 97, on which
the plaintiff relies, is distinguishable on its facts. In that case, due to the
completely misdirected notice, neither the plaintiffs nor their agent were
aware of the board of tax review’s decision until there were only three
days left in the period in which to appeal. Trap Falls Realty Holding Ltd.
Partnership v. Board of Tax Review, Superior Court, judicial district of
Fairfield, Docket No. CV-91-02830391-S (November 21, 1991) (5 Conn. L.
Rptr. 212, 212–13). Here, there is no indication that the inaccuracy in the
board’s notice had any effect on the plaintiff’s ability to commence its appeal
by the statutory deadline.
   3
     See General Statutes § 12-3a (d) (review of decisions of Penalty Review
Committee); General Statutes § 12-30 (review of refusal of Commissioner
of Revenue Services [commissioner] to waive penalty for late filing); General
Statutes § 12-33 (review of commissioner’s actions re towns and companies);
General Statutes § 12-120b (d) (3) (review of actions by Secretary of Office
of Policy and Management re state assistance with property tax); General
Statutes § 12-208 (b) (review of commissioner’s actions re insurance compa-
nies and health-care centers taxes); General Statutes § 12-268l (review of
commissioner’s actions re public service companies tax); General Statutes
§ 12-237 (review of commissioner’s actions re corporation business tax);
General Statutes § 12-312 (review of commissioner’s actions re cigarette
taxes); General Statutes § 12-330m (review of commissioner’s actions re
tobacco products tax); General Statutes § 12-405k (d) (review of commis-
sioner’s actions re estate tax); General Statutes § 12-422 (review of commis-
sioner’s actions re sales and use taxes); General Statutes § 12-448 (review
of commissioner’s actions re alcoholic beverages tax); General Statutes § 12-
463 (review of commissioner’s actions re motor vehicle fuels tax); General
Statutes § 12-489 (b) (review of commissioner’s actions re motor carrier
road tax); General Statutes § 12-522 (review of commissioner’s actions re
dividends, interest income and capital gains tax); General Statutes § 12-554
(review of commissioner’s actions re admissions and dues tax); General
Statutes § 12-582 (review of commissioner’s actions re municipal admissions
tax); General Statutes § 12-597 (review of commissioner’s actions re sale of
petroleum products gross earnings tax); General Statutes § 12-638i (b)
(review of commissioner’s actions re controlling interest transfer tax); Gen-
eral Statutes § 12-730 (review of commissioner’s actions re income tax).
   4
     In creating the right to seek review, within a specified time period, the
legislature has used somewhat varying terminology. At times, it states that
the taxpayer, within the particular time allotted, may ‘‘appeal’’ from the
challenged decision to the Superior Court. See, e.g., General Statutes § 12-
3a (d). Other times, the taxpayer is required, within a specified period, to
‘‘take an appeal . . . to the superior court’’; see, e.g., General Statutes § 12-
489 (b); or, as with § 12-117a, to ‘‘make application in the nature of an appeal
. . . to the superior court . . . .’’ See, e.g., General Statutes § 12-405k. We
view these terms as equivalent. Cf. Underwood Typewriter Co. v. Chamber-
lain, 92 Conn. 199, 206, 102 A. 600 (1917) (terms ‘‘[a]ppeal,’’ ‘‘apply for
relief’’ and ‘‘application for relief’’ are ‘‘used in the statutes in the same
sense and for the same purpose’’ [internal quotation marks omitted]).
   5
     In the next subsequent revision, the statute was amended to require, as
it does today, that the accompanying citation be ‘‘returnable at the same
time and served and returned in the same manner as is required in case of
a summons in a civil action.’’ (Emphasis added.) General Statutes (1887
Rev.) § 3860. This was in response to the Practice Act of 1879, which created
a single form of civil action and merged proceedings in law and equity. See
Practice Act of 1879, §§ 1, 6, pp. 1–2, 3; see also United States Envelope
Co. v. Vernon, 72 Conn. 329, 334, 44 A. 478 (1899) (by time of 1887 revision
of § 3860, ‘‘the bill in equity had become merged in the complaint of the
[P]ractice [A]ct [of 1879] [and] the citation was made to conform to the
summons in a civil action, but the form of the [tax appeal] proceeding was
not otherwise changed’’).
   6
     ‘‘In appeals from administrative agencies, the writ is properly designated
as a citation though it serves the same function.’’ Johnson v. Zoning Board
of Appeals, 166 Conn. 102, 104 n.1, 347 A.2d 53 (1974); see 1 R. Bollier et
al., Stephenson’s Connecticut Civil Procedure (3d Ed. 1997) § 13 (a), p.
23 (same).
   7
     Notably, § 12-119 differs from § 12-117a, and other tax appeal provisions,
in providing for a substantially longer limitations period, specifically, one
year. The distinct purview of the two provisions, which we have explained
on multiple prior occasions, is illuminative of the different time periods
allotted. Section 12-117a permits property owners to challenge the valuation
placed on their property by municipal assessors. See Second Stone Ridge
Cooperative Corp. v. Bridgeport, 220 Conn. 335, 339, 597 A.2d 326 (1991).
In contrast, § 12-119 may be invoked by an owner to claim that a municipality
‘‘had no authority to tax the subject property, or that the assessment was
manifestly excessive and could not have been arrived at except by disre-
garding the provisions of the statutes for determining the valuation of [the
real] property . . . .’’ (Emphasis in original; internal quotation marks omit-
ted.) Id., 339–40. In other words, the assessment at issue is not merely
inaccurate, it is illegal. See id., 340–42. In the case of illegal assessments,
the legislature apparently viewed a taxpayer’s opportunity to obtain relief
as important enough to defer, for a longer period of time, a municipality’s
ability to achieve fiscal certainty.
   8
     Indeed, as the Appellate Court reasoned, a tax appeal, like other adminis-
trative appeals, is a type of civil action. Chestnut Point Realty, LLC v. East
Windsor, supra, 158 Conn. App. 570; see Practice Book §§ 14-5 and 14-6;
see also Cales v. Office of Victim Services, supra, 319 Conn. 705.
   9
     Patel v. New Haven, Superior Court, judicial district of New Haven,
Docket No. CV-07-4027806 (September 8, 2010); Collins v. Fairfield, Superior
Court, judicial district of Fairfield, Docket No. CV-0332901-S (August 26,
1996); Appletree v. Board of Review, Superior Court, judicial district of
Hartford, Docket No. CV-950551837-S (March 1, 1996) (16 Conn. L. Rptr. 323,
324); Greenwich New Englander Motor Motel Associates, L.P. v. Greenwich,
Superior Court, judicial district of Stamford-Norwalk, Docket No. CV-94-
0139502-S (April 7, 1995); Integrated Systems v. Southbury, Superior Court,
judicial district of Waterbury, Docket No. 120368 (January 3, 1995) (13 Conn.
L. Rptr. 256, 257); Cooper v. Board of Tax Review, Superior Court, judicial
district of Fairfield, Docket No. CV-94-313781-S (August 18, 1994), aff’d, 37
Conn. App. 914, 655 A.2d 818, cert. denied, 233 Conn. 916, 659 A.2d 185
(1995); Mazur v. Colchester, Superior Court, judicial district of New London,
Docket No. 519380 (January 11, 1993); Cohen v. Morris, Superior Court,
judicial district of Litchfield, Docket No. 0059778 (August 18, 1992); Greaves
v. Morris, Superior Court, judicial district of Litchfield, Docket No. 0059622
(August 18, 1992); Paletsky v. Morris, Superior Court, judicial district of
Litchfield, Docket No. 059623 (August 18, 1992); Trap Falls Realty Holding
Ltd. Partnership v. Board of Tax Review, Superior Court, judicial district
of Fairfield, Docket No. CV-91-0283039-S (November 21, 1991) (5 Conn. L.
Rptr. 212, 212–13), rev’d on other grounds, 29 Conn. App. 97, 612 A.2d 814,
cert. denied, 224 Conn. 911, 617 A.2d 170 (1992); Allen v. Goshen, Superior
Court, judicial district of Litchfield, Docket No. 0056241 (October 24, 1991)
(5 Conn. L. Rptr. 618, 619); Hall v. Goshen, Superior Court, judicial district
of Litchfield, Docket No. 0056240 (October 24, 1991) (5 Conn. L. Rptr. 614,
615); Robbins v. Goshen, Superior Court, judicial district of Litchfield, Docket
No. 056243 (October 24, 1991) (5 Conn. L. Rptr. 171); Moss v. Goshen,
Superior Court, judicial district of Litchfield, Docket No. 0056242 (October
24, 1991); Perse v. Board of Tax Review, Superior Court, judicial district
of Litchfield, Docket No. 056923 (October 24, 1991); Gregerson v. Wilton,
Superior Court, judicial district of Stamford-Norwalk, Docket No. CV-89-
0100691 (December 18, 1989) (5 C.S.C.R. 119, 120).
   We agree with the plaintiff that, contrary to the reasoning of the Appellate
Court; Chestnut Point Realty, LLC v. East Windsor, supra, 158 Conn. App.
573; the doctrine of legislative acquiescence typically does not apply in the
case of unofficially reported trial court decisions. See Butts v. Bysiewicz, 298
Conn. 665, 685–86, 5 A.3d 932 (2010). Our research, however, has disclosed at
least one officially published decision holding that a tax appeal is com-
menced by service of process. See Power v. Old Saybrook, 12 Conn. Supp.
382, 386 (1944).